NUMBER 13-21-00080-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                               Appellant,

                                                   v.

JUSTIN SIRUCEK,                                                                     Appellee.


                      On appeal from the 94th District Court
                           of Nueces County, Texas.


                            MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

       Appellant the State of Texas appeals the trial court’s order granting appellee Justin

Sirucek’s motion to suppress evidence. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5)

(“The state is entitled to appeal an order of a court in a criminal case if the order . . . grants

a motion to suppress evidence.”). We reverse and remand for further proceedings.
                                           I.      BACKGROUND

        On March 13, 2020, Port Aransas police officer Brandon Reidel and Port Lavaca

police officer Eric Salles were patrolling the Port Aransas Beach during spring break

festivities. At some point in the late afternoon, the officers were approached by a “female

subject” 1 who informed them that an “older man with a beard” had given her friend

“Molly,” 2 and that her friend was “tripping.” 3 The woman stated that the man was in a

blue Suburban parked on the beach. The officers searched but were unable to locate the

vehicle, so they returned “back to the large crow[d]” of beachgoers.

        Moments later, the same woman reapproached the officers, noting that she was

mistaken—the Suburban was red, not blue. The woman pointed the officers to the

relevant red Suburban, stating that it was the vehicle from which the man had sold her

friend the drugs. The officers proceeded to approach the vehicle and found a man

matching the woman’s description sleeping in the back of the Suburban. The officers

woke the man up, requested that he exit the vehicle, and requested his identification. The

man provided his California identification card and driver’s license, listing him as Sirucek.

        According to video evidence, the officers briefly questioned Sirucek regarding his

presence at a spring break event. Sirucek indicated he was there for the “same reason

as everybody else: spring break.” The officers asked Sirucek for his age, and he


        1   The parties refer to the woman as either “an unidentified female” or the “anonymous tipster.”

        2 “Molly” is “the popular nickname” for 3,4-methylenedioxy-methamphetamine (MDMA), “a

synthetic drug that alters mood and perception.” NAT’L INST. ON DRUG ABUSE, MDMA (Ecstasy/Molly)
DrugFacts, https://www.drugabuse.gov/publications/drugfacts/mdma-ecstasymolly (last visited Dec. 27,
2021).
        3Salles stated in his police report that “‘tripping’ is a common term for someone who has lost their
mental and physical faculties as a result of narcotic usage.”
                                                      2
responded that he is forty-two years old. The officers asked Sirucek if he was in college,

and he answered that he was not. The officers informed Sirucek that they had received a

complaint that he was selling drugs out of his vehicle, and asked Sirucek if the claim was

legitimate. After a seven-second pause, Sirucek responded that he did not know what the

officers were talking about. The officers ran a warrant check on Sirucek, which came back

clear.

         While maintaining possession of Sirucek’s identification cards, Officer Reidel

requested Sirucek’s consent to search the Suburban, which Sirucek denied. Officer

Reidel then informed Sirucek that a K9 unit would be dispatched to conduct a search.

Approximately three minutes later, Officer Matthew Johnson with the Port Aransas Police

Department and his “K9 partner, Riggs,” arrived and began an “open-air sniff” search.

Led by Officer Johnson, K9 Riggs sniffed around Sirucek’s Suburban and, per Officer

Johnson, “gave a noticeable change of behavior and a final alert on the driver[’]s door” to

the presence of narcotics. Thereafter, the officers searched the inside of Sirucek’s

vehicle, ultimately discovering “88 grams of MDMA, and 81 Units of LSD[ 4].” Sirucek was

arrested and charged with (1) manufacture or delivery of substance in Penalty Group 1-

A and (2) manufacture or delivery of substance in Penalty Group 2 or 2-A, both first

degree felonies. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.113(d), 481.1121(b)(3).

         On February 2, 2021, Sirucek filed a “Motion to Suppress Illegally Seized

Evidence,” arguing that the narcotics were “seized as the result of an illegal traffic stop,


          4 LSD, or D-lysergic acid diethylamide, is a “common classic hallucinogen”; a type of drug that

“alter[s] a person’s awareness of their surroundings as well as their own thoughts and feelings.” NAT’L INST.
ON     DRUG ABUSE, Hallucinogens DrugFacts, https://www.drugabuse.gov/publications/drugfacts/
hallucinogens (last visited Dec. 27, 2021).
                                                     3
arrest, or search.” Sirucek clarified his argument at the suppression motion hearings,

asserting that the officers lacked reasonable suspicion based on the unidentified woman’s

tip to detain or continue to detain him while awaiting the arrival of Officer Johnson and K9

Riggs to conduct the open-air sniff search.

       Concerned that the three-minute detention of Sirucek while awaiting the arrival of

K9 Riggs violated Sirucek’s Fourth Amendment rights per the United States Supreme

Court’s holding in Rodriguez v. United States, 575 U.S. 348 (2015), on March 23, 2021,

the trial court granted Sirucek’s motion to suppress evidence. The State requested

findings of facts and conclusions of law, which the trial court filed on April 15, 2021.

       The trial court found, in relevant part, that: (1) there were no “indicia of reliability in

the tip” given to the police by the unidentified woman; (2) despite the clear warrant check,

the officers did not return Sirucek’s identification cards and surrounded Sirucek; (3) and

Sirucek was not free to leave during the three-minute wait for Officer Johnson and K9

Riggs. The trial court concluded that:

       1) The original contact between the police and Sirucek was a consensual
          encounter.

       2) The initial identification of Sirucek raised no reasonable suspicion of
          criminal activity, nor any corroboration of the unknown tipster’s
          allegation.

       3) The police had no specific, articulable facts that, combined with rational
          inferences from those facts, would leave them to reasonably conclude
          that Sirucek was, had been, or soon would be engaged in criminal
          activity.

       4) Therefore, once police identified Sirucek and verified he had no
          warrants, the reason for the contact was effectuated and there was no
          basis for further detention.

       5) The further police actions in surrounding Sirucek, not releasing his
                                               4
          identification card and driver’s license, and waiting for a canine team for
          approximately three minutes constitute unlawful detention unsupported
          by reasonable suspicion.

This appeal followed. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5).

                                    II.    DISCUSSION

       The State argues that the trial court erred by granting Sirucek’s motion to suppress

evidence because: (1) the unidentified woman’s face-to-face tip was sufficient to give

police reasonable suspicion to detain Sirucek; or, alternatively, (2) Sirucek failed to show

a causal connection between any purported illegal detention and the K9 drug search.

A.     Standard of Review

       We review a trial court’s ruling on a motion to suppress evidence under a bifurcated

standard of review. Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App. 2018); see

Guzman v. State, 955 S.W.2d 85, 88–89 (Tex. Crim. App. 1997). We give almost total

deference to the trial court’s findings of historical fact that are supported by the record

and to mixed questions of law and fact that turn on an evaluation of credibility and

demeanor. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007) (citing Guzman,

995 S.W.2d at 89). We “review de novo ‘mixed questions of law and fact’ that do not

depend upon credibility and demeanor.” Id. (quoting Montanez v. State, 195 S.W.3d 101,

107 (Tex. Crim. App. 2006)); Guzman, 995 S.W.2d at 89. Accordingly, we review de novo

whether a certain set of historical facts gives rise to reasonable suspicion. Wade v. State,

422 S.W.3d 661, 669 (Tex. Crim. App. 2013); Madden v. State, 242 S.W.3d 504, 517

(Tex. Crim. App. 2007) (holding that the legal question of whether the totality of

circumstances is sufficient to support an officer’s reasonable suspicion is reviewed de

novo). When the trial court makes explicit findings of fact, we consider, in the light most
                                             5
favorable to the trial court’s ruling, whether the record supports those findings. Miller v.

State, 393 S.W.3d 255, 263 (Tex. Crim. App. 2012).

B.     Applicable Law

       The law recognizes three distinct types of police-citizen interactions: “(1)

consensual encounters that do not implicate the Fourth Amendment; (2) investigative

detentions that are Fourth Amendment seizures of limited scope and duration that must

be supported by a reasonable suspicion of criminal activity; and (3) arrests . . . [which]

are reasonable only if supported by probable cause.” Wade, 422 S.W.3d at 667. This

case centers on the second type of interaction: investigative detentions.

       Under the Fourth Amendment, a warrantless investigative detention of a person

must be justified by reasonable suspicion. See id.; Derichsweiler v. State, 348 S.W.3d

906, 914 (Tex. Crim. App. 2011). “A police officer has reasonable suspicion to detain if

he has specific, articulable facts that, combined with rational inferences from those facts,

would lead him reasonably to conclude that the person detained is, has been, or soon will

be engaged in criminal activity.” Derichsweiler, 348 S.W.3d at 914. “While ‘reasonable

suspicion’ is a less demanding standard than probable cause and requires a showing

considerably less than preponderance of the evidence, the Fourth Amendment requires

at least a minimal level of objective justification for making [a] stop.” Furr v. State, 499

S.W.3d 872, 878 (Tex. Crim. App. 2016) (quoting Illinois v. Wardlow, 528 U.S. 119, 123,

(2000)).

       “In determining whether an officer has reasonable suspicion to detain, we look at

the totality of the circumstances through an objective lens, disregarding the officer’s


                                             6
subjective intent.” Matthews v. State, 431 S.W.3d 596, 603 (Tex. Crim. App. 2014).

“Although some circumstances may seem innocent in isolation, they will support an

investigatory detention if their combination leads to a reasonable conclusion that criminal

activity is afoot.” Id.; see also Derichsweiler, 348 S.W.3d at 914.

       Reasonable suspicion depends not only on the content of information received by

law enforcement, but on the reliability of the information. See Matthews, 431 S.W.3d at

603. Consequently, an anonymous tip alone concerning criminal activity “is seldom

sufficient to establish reasonable suspicion.” Id. However, “under appropriate

circumstances, an anonymous tip can demonstrate ‘sufficient indicia of reliability to

provide reasonable suspicion to make [an] investigatory stop.’” Navarette v. California,

572 U.S. 393, 397 (2014) (quoting Alabama v. White, 496 U.S. 325, 327 (1990)). “An

inverse relationship exists between the reliability of the informant and the amount of

corroborated information required to justify the police intrusion; the less reliable the tip,

the more information is needed.” Martinez v. State, 348 S.W.3d 919, 923 (Tex. Crim. App.

2011) (citing White, 496 U.S. at 330).

       To determine the reasonableness of an investigatory detention, courts must

consider not only “whether the officer’s action was justified at its inception,” but also

“whether it was reasonably related in scope to the circumstances which justified the

interference in the first place.” Terry v. Ohio, 392 U.S. 1, 19–20 (1968). “Reasonable

suspicion is not a carte blanche for a prolonged detention and investigation.” Matthews,

431 S.W.3d at 603. A detention supported by reasonable suspicion may last no longer

than is necessary to effectuate the purpose of the stop. Rodriguez, 575 U.S. at 354;


                                             7
Florida v. Royer, 460 U.S. 491, 500 (1983). “The propriety of the stop’s duration is judged

by assessing whether the police diligently pursued a means of investigation that was likely

to dispel or confirm their suspicions [of criminal activity] quickly.” Davis v. State, 947

S.W.2d 240, 245 (Tex. Crim. App. 1997) (en banc); see Matthews, 431 S.W.3d at 603.

“One reasonable method of confirming or dispelling the reasonable suspicion that a

vehicle contains drugs is to have a trained drug dog perform an ‘open air’ search by

walking around the car.” Matthews, 431 S.W.3d at 603–04.

C.      Analysis

        By its first argument, the State contends that the trial court erred in concluding that

the officers lacked reasonable suspicion to detain Sirucek because the unidentified

woman’s tip was supported by sufficient indicia of reliability. 5

        1.      The anonymous woman’s tip was reliable

        In Navarette v. California, the United States Supreme Court concluded that an

anonymous 911 caller’s tip was sufficiently reliable for purposes of raising reasonable

suspicion to conduct a traffic stop given the caller’s (1) eyewitness knowledge of the

relevant event, (2) contemporaneous police report, and (3) use of the 911 system to make

that report. 572 U.S. at 393. Courts in Texas have considered those and similar factors

in their reasonable suspicion analyses, including: “(1) whether the informant provide[d] a

detailed description of the wrongdoing; (2) whether the informant observed the

wrongdoing firsthand; (3) whether the informant is somehow connected with the police


         5
           The parties do not dispute that the woman is treated as anonymous under the facts in this case.
In any event, when “the citizen-informant’s identity is unknown, the information [s]he provided is treated as
an anonymous tip” whether or not the information was presented to the police officer face-to-face. Mitchell
v. State, 187 S.W.3d 113, 117 (Tex. App.—Waco 2006, pet. ref’d).
                                                     8
(e.g., a paid informant); and (4) whether the informant place[d] himself in a position to be

held accountable for the report.” Nacu v. State, 373 S.W.3d 691, 694 (Tex. App.—San

Antonio 2012, no pet.) (citing Pipkin v. State, 114 S.W.3d 649, 655 (Tex. App.—Fort

Worth 2003, no pet.)).

       Several courts in Texas, including this Court, have held that unsolicited information

provided in a face-to-face manner by a citizen who is unconnected from law enforcement

is inherently reliable, given that the informant placed herself in a position where she could

have been easily identified and held accountable for her intervention. See Taflinger v.

State, 414 S.W.3d 881, 885 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (noting that

the face-to-face informant is inherently reliable); Nacu, 373 S.W.3d at 694 (“The face-to-

face informant is inherently more reliable than the anonymous 911–caller . . . .”); Arizpe

v. State, 308 S.W.3d 89, 93 (Tex. App.—San Antonio 2010, no pet.) (“A person, not

connected with the police, ‘who gives a police officer unsolicited information in a face-to-

face manner is inherently reliable.’”); Mitchell v. State, 187 S.W.3d 113, 117–18 (Tex.

App.—Waco 2006, pet. ref’d) (Because the “informant placed himself in a position to be

easily identified . . . and held accountable for his report . . . [the report] exhibits

heightened indicia of reliability.”); State v. Fudge, 42 S.W.3d 226, 230 (Tex. App.—Austin

2001, no pet.) (“By approaching [the officer] face-to-face, the cab driver put himself in a

position where he could have been held accountable for his intervention.”); State v. Sailo,

910 S.W.2d 184, 188 (Tex. App.—Fort Worth 1995, pet. ref’d) (“We hold that in the

present case, the informant, although unknown to the officers, was sufficiently reliable

because he came forward in person to give the officers the information.”); see also


                                             9
Gabrish v. State, No. 13-07-00673-CR, 2009 WL 2605899, at *5 (Tex. App.—Corpus

Christi–Edinburg Aug. 26, 2009, no pet.) (mem. op., not designated for publication)

(informants’ reports bore sufficient indicia of reliability given, among other things, their

face-to-face contact with police”).

       In this case, the woman was neither known to the police officers nor a paid

informant. See Nacu, 373 S.W.3d at 694; Pipkin, 114 S.W.3d at 655. The woman made

a face-to-face report to the officers that her friend had been sold an illicit drug and was

experiencing the effects of consuming that drug. The face-to-face report placed the

woman in a position to be held responsible for her intervention should the tip have proven

false. See Fudge, 42 S.W.3d at 230; Mitchell, 187 S.W.3d at 117–18; Arizpe, 308 S.W.3d

at 93 (noting that the anonymous tipster’s face-to-face tip was sufficiently reliable

notwithstanding the fact that the officer failed to “take[] down the informant’s name, phone

number, address, and other identifying information”). While the woman initially reported

the wrong Suburban color, she ultimately directed the officers to the exact vehicle in which

they would find the “older man with a beard” that sold her friend the drugs. See Navarette,

572 U.S. at 393 (by reporting a specific vehicle for dangerous activity, the anonymous tip

was entitled to greater weight); Pipkin, 114 S.W.3d at 655.

       Moreover, the tip was corroborated. See Martinez, 348 S.W.3d at 923; Matthews,

431 S.W.3d at 604. “Corroboration does not mean that the officer must personally

observe the conduct that causes him to reasonably suspect that a crime is being, has

been, or is about to be committed.” Brother v. State, 166 S.W.3d 255, 259 n.5 (Tex. Crim.

App. 2005). “Rather, corroboration refers to whether the police officer, in light of the


                                            10
circumstances, confirms enough facts to reasonably conclude that the information given

to him is reliable and a temporary detention is thus justified.” Id. (citing White, 496 U.S. at

330–31; Pipkin, 114 S.W.3d at 654).

       Regarding the corroboration of an anonymous tip, this Court’s decision in Furr v.

State is instructive. See Furr v. State, No. 13-14-00287-CR, 2015 WL 307757, at *1 (Tex.

App.—Corpus Christi–Edinburg Jan. 22, 2015) (mem. op., not designated for publication)

(Furr I), aff’d, 499 S.W.3d 872 (Tex. Crim. App. 2016) (Furr II). The facts in Furr I were

summarized by the court of criminal appeals as follows:

       One Tuesday afternoon, Officer George Alvarez of the Corpus Christi Police
       Department responded to an anonymous tip that two white males, one in all
       black and one in a black shirt and carrying a brown backpack, were using
       drugs on a street corner. An officer who later arrived at the scene testified
       that the corner was located in a “high drug, high crime” area. In response to
       the call, Alvarez drove by the street intersection and saw two males who fit
       the description given by the informant. As he drove past the men in his
       police car, he noticed in his rearview mirror that they were watching him as
       he drove past. He then approached the two, but Furr avoided Alvarez and
       quickly walked into the nearby Mother Theresa Shelter. As he walked away,
       he repeatedly looked over his shoulder at Alvarez. Alvarez spoke to the
       other man, Collier, about the call police received. When another officer
       arrived, Officer Ayala, Alvarez told him that Furr walked away from him
       “furtive[ly], like he was trying to get away.”

       Both officers entered the shelter to make contact with Furr. They found him
       in the facility’s yard, where according to Ayala, he was still acting nervous,
       seemed anxious, was profusely sweating, appeared to be evasive, and was
       trying to avoid them. Ayala asked Furr if he had any weapons on him, but
       Furr did not initially respond. It appeared to Ayala that Furr was “kind of out
       of it” and “looked like he was under the influence of a drug.” To protect
       himself and others, Ayala frisked Furr for weapons. While doing so, he felt
       something in Furr’s right front pocket that he knew from experience was a
       glass crack pipe. As he removed the pipe, he also found two syringes. After
       seizing the contraband, Furr was arrested for possession of drug
       paraphernalia, and according to Ayala, he was no longer free to leave.
       Ayala asked if he had any identification, and Furr said that it was in his
       pocket. After removing the wallet and opening it, Ayala found two small
       balloons of what he believed to be heroin.
                                              11
       Furr was charged with possession of a controlled substance.

Furr II, 499 S.W.3d at 875–76. Furr filed a motion to suppress evidence, which the trial

court denied. Id. at 876.

       On appeal, Furr argued that the anonymous tip that two white males were using

drugs on a street corner did not establish reasonable suspicion. Furr I, 2015 WL 307757,

at *1. This Court agreed that the “tip in this case was utterly anonymous and made only

the barest, most basic allegations of illegality,” and noted that “reasonable suspicion

would arise only if police corroborated the tip with information sufficient to indicate its

reliability.” Id. at *7. This Court concluded that the testimony of Ayala that Furr “was just

kind of out of it,” “looked like he was under the influence of a drug,” and “didn’t respond

initially” when asked if he was carrying a weapon, was, considered together, “indicative

of the anonymous tip’s credibility and supported a brief investigatory detention.” Id. at *6.

       In Sirucek’s case, the facts supporting a finding of reasonable suspicion regarding

both the anonymous woman’s tip and the officers’ corroboration are just as, if not more

apparent than the facts in Furr I. In Furr I, the anonymous tip was not made face-to-face

with the officers. Moreover, the anonymous tip only indicated the location of two white

males, a description of their clothing, and that they were using drugs. Id. at *1–2. The

officer testified that he was unaware whether the anonymous tipster saw an actual drug

transaction or if the tipster saw any drugs at all. Id. at *2. The corroborating factors leading

to a finding of reasonable suspicion were that Furr “was just kind of out of it” and “looked

like he was under the influence of drugs,” and that the alleged transaction took place in

an area known for drug use. Id. In Sirucek’s case, the anonymous tip was made face-to-

face with the officers. In fact, the anonymous woman approached the officers twice with
                                            12
information relevant to their investigation. The woman stated that an “older man with a

beard” sold a specific type of drug to her friend and her friend was, consequently,

“tripping.” The woman pointed to the exact red Suburban as the vehicle from which the

older man with a beard had sold her friend drugs. The officers approached the vehicle

and corroborated that Sirucek, a forty-two-year-old man with a beard, was occupying the

relevant Suburban. The officers questioned Sirucek’s presence at a spring break event,

given his age and that he was not in college. And when notified that he was accused of

selling drugs from his vehicle, Sirucek paused for an extended period before stating that

he did not know what the officers were talking about. 6 While these facts, in isolation, may

appear innocent, the test is one of the totality of the circumstances. See Derichsweiler,

348 S.W.3d at 914. “[T]he relevant inquiry is not whether particular conduct is innocent

or criminal, but the degree of suspicion that attaches to particular non-criminal acts.” Id.

Under the totality of these circumstances—including the woman’s tip, the officers’

corroboration of the tip, and the officers’ knowledge and experience—the officers could

have rationally and objectively inferred that Sirucek was or had been engaged in criminal

activity. See id. at 914–15.

        The totality of the circumstances in this case supports a finding of reasonable

suspicion. See Matthews, 431 S.W.3d at 603.




        6 “The Supreme Court has consistently held that a person’s refusal to cooperate with a police
request during a consensual encounter cannot, by itself, provide the basis for a detention or Terry frisk.”
Wade v. State, 422 S.W.3d 661, 664–65 (Tex. Crim. App. 2013) (citing Florida v. Bostick, 501 U.S. 429,
437 (1991); Florida v. Royer, 460 U.S. 491, 498, (1983) (plurality op.)). In this case, that Sirucek did not
respond to the officers’ question promptly is but one of the several circumstances that, taken together,
support a finding of reasonable suspicion.
                                                    13
       2.     Sirucek’s detention while awaiting the arrival of K9 Riggs was lawful

       While reasonable suspicion may allow an officer to temporarily detain an individual,

as noted above, that detention may last no longer than is necessary to effectuate the

purpose of the stop. Rodriguez, 575 U.S. at 354; Royer, 460 U.S. at 500. In this case,

citing Rodriguez, the trial court raised concerns that Sirucek’s detention was

unreasonably prolonged after his warrant check came back clear. See Rodriguez, 575

U.S. at 348. However, Rodriguez is distinguishable in at least one important respect: the

purpose of the initial stop.

       In Rodriguez, Officer Struble pulled Rodriguez over for driving on the highway

shoulder in violation of Nebraska law. Id. at 351. Officer Struble approached the vehicle

and informed Rodriguez and his passenger, Pollman, of the reason he had pulled them

over. Id. Officer Struble took Rodriguez’s identification and ran a warrant check. Id. After

determining that Rodriguez had no outstanding warrants, Officer Struble returned to

Rodriguez’s vehicle, asked for Pollman’s identification, and asked Pollman where the two

were coming from and where they were going. Id. Officer Struble went back to his patrol

car to run a warrant check on Pollman and write a ticket for Rodriguez for driving on the

shoulder of the highway. Id. at 352. Officer Struble returned to Rodriguez’s vehicle,

handed back Rodriguez’s and Pollman’s identification, and issued Rodriguez the ticket.

Id. While at that point the pair’s documents were returned and Rodriguez received his

ticket, Officer Struble nonetheless ordered Rodriguez to turn the ignition off and exit the

vehicle. Id. Approximately seven or eight minutes later, a second police officer arrived

with a drug-sniffing dog. Id. The dog conducted an open-air sniff test and alerted to the


                                            14
presence of drugs. Id. The officers discovered a large bag of methamphetamine during

their subsequent search of Rodriguez’s vehicle. Id. Rodriguez filed a motion to suppress

the drugs, which the trial court denied. Id. at 353. The Eighth Circuit affirmed the decision.

Id.

       The United States Supreme Court granted certiorari and held that an otherwise-

completed traffic stop may not be extended to conduct a K9 search, absent reasonable

suspicion. The Court reasoned that, “[a] seizure for a traffic violation justifies a police

investigation of that violation.” Id. at 354. “Beyond determining whether to issue a traffic

ticket, an officer’s mission includes ‘ordinary inquiries incident to [the traffic] stop.’” Id. at

355 (citing Illinois v. Caballes, 543 U.S. 405, 408 (2005)). “Typically such inquiries involve

checking the driver’s license, determining whether there are outstanding warrants against

the driver, and inspecting the automobile’s registration and proof of insurance.” Id. A drug

sniff, by contrast, “is not an ordinary incident of a traffic stop.” Id. at 356. Because Officer

Struble initially stopped Rodriguez for a traffic violation, absent reasonable suspicion for

further investigation, only a traffic investigation was reasonable. Id. Thus, Rodriguez holds

that, in the traffic context, absent reasonable suspicion, detention beyond the requisite

time to run a warrant check, check an automobile’s registration and proof of insurance,

and write a ticket is unreasonable. Id.

       In Sirucek’s case, the officers did not conduct a traffic stop. Instead, their

investigation was prompted by reasonable suspicion of criminal drug activity. Accordingly,

a search for drugs was “reasonably related in scope to the circumstances which justified

the interference in the first place.” Matthews, 431 S.W.3d at 603 (citing Davis, 947 S.W.2d


                                               15
at 242). And “[o]ne reasonable method of confirming or dispelling the reasonable

suspicion that a vehicle contains drugs is to have a trained drug dog perform an ‘open air’

search by walking around the car.” Id. In Matthews, the court of criminal appeals held

that, under facts similar to the facts in this case, a fifteen-to-twenty-five-minute detention

while awaiting the arrival of the K9 unit was reasonable. Id. at 605–06. In this case, the

K9 unit arrived in approximately three minutes. Accordingly, we conclude that Sirucek’s

detention was reasonable at its inception and in its scope. See Terry, 392 U.S. at 19–20.

        Having applied the appropriate bifurcated standard of review, we have determined

that the facts in this case gave rise to reasonable suspicion to detain Sirucek. See Wade,

422 S.W.3d at 669; Amador, 221 S.W.3d at 673; Madden, 242 S.W.3d at 517; Miller, 393

S.W.3d at 263. We therefore hold that the trial court erred by granting Sirucek’s motion

to suppress evidence.

        Accordingly, we sustain the State’s first issue on appeal. 7

                                           III.    CONCLUSION

        We reverse the trial court’s order granting Sirucek’s motion to suppress evidence

and remand to the trial court for further proceedings.

                                                                            DORI CONTRERAS
                                                                            Chief Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
27th day of January, 2022.

          7 As noted, the State also argues in the alternative that “even if [Sirucek’s] detention had been

illegal, Sirucek failed to show that the detention of his person was causally connected to the open-air search
of his parked vehicle.” We do not address that argument as we have concluded that Sirucek’s detention
was lawful. See TEX. R. APP. P. 47.1.
                                                     16